ORFINGER, R.B., J.
The Department of Children and Families (DCF) instituted dependency proceedings regarding T.K., a child. L.G., T.K.’s mother, consented to an adjudication of dependency and concedes that placing the child with her father in Japan was proper. She contends, however, that the trial court erred when it refused to require the father to post a bond to ensure the child’s return to the United States if reunification with *900the mother is ordered by the trial court at some time in the future. We disagree.
Chapter 39 of the Florida Statutes (2000) imposes no requirement that the non-offending parent post a bond to secure compliance with future court orders. This is true regardless of whether the child is placed in Miami, California or Japan. We should not require a non-offending parent, with whom a dependent child is placed, to post a bond as a pre-condition of that placement when the Legislature has not done so. Accordingly, the order of the trial court is affirmed.
AFFIRMED.
COBB and HARRIS, JJ., concur.